Title: From John Adams to Boston Patriot, 21 November 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, November 21, 1809.
				
				AMSTERDAM, May 8, 1781—wrote to Dr. Franklin: “I have the honor of your letter of the 29th of April, and according to your desire have inclosed a list of the bills accepted with the times of their becoming due; and shall draw for the money to discharge them, only as they become payable and through the house of Fizax & Grand.I sincerely congratulate you upon the noble aid obtained from the French court, for the current service of the year. Aids like this, for two or three years, while the United States are arranging their finances, will be a most essential service to the common cause; and will lay a foundation of confidence and affection between France and the United States, which may last forever, and be worth ten times the sum of money. It is in the power of America to tax all Europe whenever she pleases; by laying duties upon her exports, enough to pay the interest of money sufficient to answer all her purposes. England received into her exchequer, four hundred thousand pounds sterling annually, in duties upon the single article of tobacco imported from Virginia. What should hinder the legislature of Virginia from laying on the same or a greater duty on the exportation? If there were eight pounds per hogshead of duty to be paid, Europe would still purchase Virginia tobacco. Virginia alone therefore, could in this way, easily pay the interest of money enough to carry on the whole war for many years for the thirteen states. The same reasoning is applicable to every other article of export.Yesterday were presented to me, fifty bills of exchange for eleven hundred guilders each, drawn by congress upon me, the 27th day of January, 1781, at six months sight. And on the same day, other bills from No. 37 to No. 76, inclusively, drawn on me on the same 27th day of January, 1781, for five hundred and fifty guilders, each payable at six months sight, were presented to me. I asked time to write to your excellency, to know, if those bills and others drawn at the same time can be discharged by you. If they cannot it will be wrong to accept them; for I have no prospect at all, of getting the money here, unless the States General, who have taken the independence of America, ad referendum, should determine to acknowledge it.About the same time that their High Mightinesses took the acknowledgment of the independence of the United States, ad referendum, Mr. Van Berckell demanded (of the states of Holland) a declaration of his innocence, or trial. Whether the two affairs will aid or counteract each other, I cannot tell.”Amsterdam, May 8, 1781—wrote to Col. John Laurens, at Paris: “I have received the letter you did me the honor to write me on the 28th of April; and sincerely congratulate you, on the most essential aid you have obtained from the court of Versailles, who upon this occasion, have done as much honor to their own policy, as essential service to the United States. By a conduct like this, which is easy for France to hold, and which does as much service to the common cause, as the same sum of money possibly could in any other way, a foundation will be laid of affection and confidence, which will last long after this war shall be finished. I wish that other nations had as much wisdom and benevolence as France; indeed as much knowledge of their true interests. In this case the burthen upon France would be less.I accept with pleasure the trust, with which you honor me; but I shall not think myself at liberty to draw any bills, in consequence of it, until the invoices and vouchers are produced to me, to the satisfaction of Major Jackson, who will be so good as to give me his approbation in writing. I am very happy to find that it is in your power to assist Commodore Gillon upon this occasion, whose industry, skill and perseverance, have merited every assistance that can be legally given him.Major Jackson, sir, shall have every advice and assistance in my power to afford him; and I am much mortified, that I am not to have an opportunity of shewing you in person, the respect which I have for your character; as well as that affection which I feel for the son of one of the worthiest friends I ever had. Alas! when will he be able to obtain his own liberty, who has so nobly contended for that of others?I have communicated my credentials to the States General, who, after the deliberations which the forms of their constitution require, will determine whether they can receive them or not. It will probably be long before they decide. It is of vast importance to obtain, if possible, an acknowledgment of our independence, by the maritime powers, before the conferences for peace shall be opened. Otherwise it is not possible to foresee, how many intrigues, and how much chicanery we may have to encounter.”Amsterdam, May 9, 1781—wrote to his excellency William Green, governor of R. Island: “In the London papers of 1st of May, is the following article. “The Union, a Dutch brig, prize to the Revenge, Capt. Kentish, is retaken, and arrived at Providence, (R. Island.) This vessel was the property of Messrs. John de Lover and sons, merchants in this city, who have requested a letter from me in their favor to your excellency. They propose to apply to some merchants in Rhode-Island to act for them in pursuing their interests; and I beg leave to recommend their cause to the attention of your excellency, as far as is proper, that justice may be done to the claimants.”Amsterdam, May 10, 1781—wrote to Dr. Franklin:  “I have the honor to advise your excellency that I have this day drawn bills of exchange upon you in favor of Messrs. Fizeau, Grand and co. for the amount of seventy seven crowns of three livres according to the list inclosed. These are to make provision for the payment of sixty six bills drawn by congress in favor of Mr. Tracy, which becomes payable the fifteenth current.”Amsterdam, May 7, 1771—wrote to Mr. Dumas: “I have received yours of the 6th. I have no objections against your plan. I informed the grand pensionary and the president that I should think it my duty to publish my memorial. I persist in the same opinion. The manner is indifferent to me. I shall avow the publication.—your omission of the commission will be agreeable to me.I communicated to the last person I saw at the Hague (the Duke De La Vauguion) all that I had done. He still persisted in his opinion that the time was too early, (and I in mine that it was right to a moment.)—But this point apart he approved of every step I had taken and promised to support it “Comme Homme.” I never had a more agreeable or satisfactory interview with him.I shall be very agreeably surprised if the provinces determine so soon as “three or four weeks.” The time for them to take is their own. I shall wait it with entire respect, if it should be eight or ten weeks. If other people will allow me to judge for myself in things for which I am responsible, they will always find me willing to allow them the same prerogative.Amsterdam, May 14, 1781, wrote to the Ambassador of France: “I have the honor to inclose copies of the Memorials, which I promised your excellency, and beg pardon for not having done it sooner.Amsterdam, May 16, 1781, wrote to Congress: “I have the honor to inclose copies of the Memorials which I had the honor to present, on the fourth instant to the President of their High Mightinesses, and to the Secretary of his Most Serene Highness.—The former has been published in English, French and Dutch, and has been favourably received by the public. But the public voice has not that influence upon government, in any part of Europe, that it has in every part of America: and therefore I cannot expect that any immediate effect will be produced upon the States General. They will probably wait, until they can sound the dispositions of the northern powers, Russia especially; and if they should not join in the war, their High Mightinesses will probably be willing to be admitted to acceed to the treaty of alliance between France and America.The Dutch fleet of about ten sail of vessels from the Texel and the Maese, has sailed. The news from the Southern States of America, of continual fighting in which our countrymen have done themselves great honor: the capture of half the convoy under Hotham, by De La Motte Picquet: and the destruction made at Gibraltar by the Spaniards, have raised the spirits of this nation, from that unmanly gloom and despondency into which they were thrown, by the capture of St. Eustatia, Demerara and Essequibo. But after all, this country at present is divided in sentiments. It is an Alexandrine, that like a wounded snake, drags its slow length along.Amsterdam, May 16, 1781, wrote again to Congress: “There has been much said in the public papers, concerning conferences for peace, concerning a mediation of the Emperor of Germany and the Empress of Russia, &c. &c. &c.I have never troubled Congress with these reports, because I have never received any official information or intimation, either from England or France, or any other way, of any such negociation. If any such negociation has been going on, it has been carefully concealed from me. Perhaps something has been expected from the United States, which was not expected by me.I know from so long experience, at the first glance of reflection, the real designs of the British government, that it is no vanity to say, they cannot deceive me, if they can the cabinets of Europe. I have fully known that all their pretensions about peace, were insidious: and therefore have paid no other attention to them, than to pity the nations of Europe, who having not yet, experience of British manoeuvres are still imposed on, to their own danger, disgrace and damage. The British Ministry are exhausting all the resources of their subtilty, if not of their finances to excite jealousies and divisions among the neutral as well as belligerent powers. The same arts that they have practised so many years to seduce, deceive, and divide America, they are now exerting among the powers of Europe: But the voice of God and man are too decidedly against them to permit them much success.As to a Loan of money in this republic, after having tried every experiment and made every proposition, that I could be justified or excused for making, I am in absolute despair of obtaining any, until the States General shall have acknowledged our independence. The bills already accepted by me, are paying off, as they become due, by the orders of his excellency, Mr. Franklin: but he desires me to represent to Congress the danger and inconvenience of drawing before Congress have information that their bills can be honoured. I must entreat Congress not to draw upon me, until they know that I have money. At present I have none, not even for my subsistence, but what I derive from Paris.The true cause of the obstruction of our credit here, is fear, which can never be removed, but by the States General acknowledging our independence, which perhaps in the course of twelve months they may do; but I do not expect it sooner.This country is indeed, in a melancholy situation: sunk in ease; devoted to the pursuits of gain; overshadowed on all sides by more powerful neighbors; unanimated by a love of military glory, or any aspiring spirit; feeling little enthusiasm for the public; terrified at the loss of an old friend, and equally alarmed at the prospect of a necessity to form connections with a new one; encumbered with a complicated and perplexed constitution; divided among themselves in interest and sentiments; they seem afraid of every thing. Success on the part of France and Spain, and especially of America, raises their spirits, and advances the good cause somewhat: but reverses seem to sink them much more.The war has occasioned such a stagnation of business, and thrown so many people out of employment, that I think it is impossible things can remain long in the present insipid state. One system or another will be pursued; one party or another will prevail. Much will depend on the events of the war. We have one security, and I fear but one; that is the domineering character of the English, who will make peace with the republic upon no other terms than their joining them against all their enemies in the war; and this I think it is impossible the Dutch ever should do.Amsterdam, May 17, 1781, wrote to Congress; “Congress may possibly draw some useful inferences from the following list of the merchant vessels of different nations which arrived in the sound in the year 1780. The list was published at Copenhagen in Denmark, whose government, claiming dominion over the Sound exacts a tribute from every vessel, as it enters2058 Dutch vessels, 1880 Swedish, 1701 English, 1344 Danish, 671 Prussian, 174 Dantzickers, 146 from Bremen, 104 from Rostock, 82 from Lubeck, 50 Russians, 31 Hamburghers, 30 from the Austrian Low Countries, 21 Portuguese and 2 Venetians, in all 8291 Merchant Vessels.Amsterdam, May 19, 1781, wrote to Dr. Franklin: “I have the honor to inform you that I yesterday drew Bills of Exchange upon your excellency in favor of the House of Fizeau, Grand & Co. to the amount of twenty-seven thousand crowns, of three livres each, to enable them to discharge the Bills of Congress, which I have accepted and which are now or will be in a few days payable.Amsterdam, May 19, 1781, wrote to the Baron Vander Capellen, at Zwoll: “I have the honor of your letter of the 29th of April, and will look up the papers you mention as soon as possible; but I have been removing so often, that at this moment I know not where to lay my hand on them.I am sorry to learn that you are to be excluded longer from the Regency; where the abilities and good principles of the Baron Vander Capellen could not fail to be eminently useful to the cause of his country, and of all good men. I hope the obstacles will be removed sooner than you imagine. The political world furnishes much vexation and little satisfaction to a man of probity and delicacy; and nothing but a strong sense of duty and ardent philanthropy, can ever prevail with such a character, to endure the mortifications he meets at every step of his progress, in stemming the torrents of corruption that roll every where. To such a man nevertheless, the reflection that some evils have been warded off, and some advantages obtained, will be a consolation under many disappointments and humiliations.—I shall be happy in the continuance of your friendship, being with much esteem and respect yours.Amsterdam, May 19, 1781, wrote to Mr. Dumas: “I have received two letters from you, one covering a letter from Leghorn.In the English copy of the memorial there are several errors of the press, and one which is very material, the word “treaties” with France and Spain, instead of the word “relations.”Please to give my compliments to Mr. Manson, the Redacteur of the Courier du bas Rhin, for the honor he has done to this memorial, in giving an additional sheet to his subscribers, for the sake of it, and for the respectful manner in which he mentions it. It has been very well received here; but whether it will ever have any other effect, than a little applause in words, I know not. One thing I know, if it is disregarded, the posterity of this people will wish that their ancestors had laid it more to heart. For it is no rash opinion that not only the prosperity but the existence of this republic depends upon an early connection with America.—This will be thought extravagant by that national pride which is common to all; but those who have reflected upon the combination of causes and effects in the political and commercial world, and who have looked forward to see how these must operate in futurity will easily see that this republic will be totally overshadowed and exhausted, on both sides, that of France as well as that of England, if she does not, by forming an early connection with America, turn a share of its commerce into this channel. After a peace with England, it will not be in the power of policy to effect it. Now it might be easily done, by a treaty and a loan.Amsterdam, May 21, 1781, wrote to Congress: “On the 30th of April, the king of Prussia published the following ordonance, relative to the navigation and commerce of his subjects, during the whole course of the present war between the maritime powers.ORDONANCE.From the commencement of the maritime war, almost generally spread through the southern part of Europe, the King has applied himself, with particular care to procure for those of his subjects, who traffic by sea, or who engage in navigation all the security possible: and to this end, has caused to be required of the belligerent powers, to give exact orders to their vessels of war and privateers, to respect the Prussian flag, and to suffer peaceably to pass, all the Prussian vessels which should be loaded with merchandizes, which, according to the law of nations, are reputed lawful and not contraband; and not to cause to them any damage or delay, and much less still to conduct them, without necessity or right, into foreign ports: to which these powers have answered by assurances friendly and proper to make things easy in this regard. To attain still more certainly to this end, his Majesty has ordered his ministers, residing near the belligerent powers, to interest themselves as much as possible, and by representations the most energetic, in favour of Prussian subjects who trade at sea, and whose vessels might be taken, conducted into foreign ports, or, as has often happened, pillaged even upon the high seas, and to insist on their speedy release, and that the processes at law occasioned by their capture, should be decided without delay, and with the requisite impartiality. To the end therefore that the ministers of the King may be in a condition to acquit themselves of these orders in this respect it is necessary that the subjects of his Majesty, who find themselves in such a case, announce themselves, or by attorney, to the envoy of the King at the court where the complaint ought to be carried, and that they give him information in detail of their subjects of complaint, that he may be able to support them there where they belong. They ought not however to repose themselves entirely on a similar intercession, but carry also their complaints themselves to the admiralties or maritime colledges of the country where their vessel has been conducted, or in which they have caused him damage; support their complaints with requisite proofs; follow the judiciary order and the different trials established in each country; and solicit and pursue with diligence, their causes by advocates and attornies; by means of which it is to be hoped, that they will obtain a prompt and impartial decision, in default of which, it shall be permitted to them to address themselves to the envoys of the King, to carry to each court the complaints which the case may require and obtain the redress of it.But to secure still more the navigation of his subjects, the king has caused to be demanded by his ministers of her Majesty the Empress of Russia, and the two other maritime powers of the north, who as is well known have united to maintain the maritime neutrality, to be so good, as powers with whom the king has the satisfaction to live in the strictest union, to order the commanders of their vessels of war to take the Prussian merchant vessels, which they may meet in their courses in their sight and within reach of their cannon under their convoy and protection, in case they shall be attacked or molested by the vessels of war or privateers of the belligerent powers.—Her Majesty, the Empress of Russia has assured the King by a declaration written by her Ministry, that she had not only given precise orders to the commanders of her vessels of war to protect the vessels of Prussian merchants and navigators that they may encounter in their course as belonging to a power allied to Russia and who observe exactly the rules of the maritime neutrality founded upon the law of nations, against all attacks and molestations; but that she would enjoin it also upon her ministers at the courts of the belligerent powers, that as often as the envoys of the King of Prussia should have claims and complaints to carry to the courts where they reside, relative to hindrances occasioned to the maritime commerce of the Prussian subjects, they should support such complaints in the name of her Majesty the Empress of Russia, by their good offices; and that she expected in return from his Majesty the King, that he would equally furnish his ministers to the belligerent powers, with instructions conformable to the maritime convention of the powers of the north with orders to accede by energetic representations, to the complaints of the ministers of the powers allied for the defence of maritime neutrality, in case they shall have certain satisfaction to demand for the subjects of their sovereigns.The King has accepted this friendly declaration of her Majesty the Empress, with gratitude; and by a counter declaration, which is conformable to it, has caused his ministers to be instructed at foreign courts. His Majesty had before, on occasion of another negotiation with the court of Denmark, required his Danish Majesty to grant to Prussian merchant vessels, the protection of his military marine, and had received the friendly assurance of it, that the Danish vessels of war should take under convoy and protection, the Prussian merchant vessels, which should conform themselves to the treaties which subsist between the Court of Denmark and the belligerent Powers, with relation to merchandizes of contraband.—The King has addressed the same demand to the Court of Sweden, and promises himself, from the friendship of his Swedish Majesty, an answer as favorable as that of their Majesties, the Empress of Russia and the King of Denmark.We give notice of these arrangements to all the subjects of the King who exercise navigation or maritime commerce, to the end that they and their captains of vessels and skippers may conform themselves to them; and in case they shall be attacked, molested or taken by the vessels of war and privateers of the belligerent nations, address themselves to the Russian, Swedish or Danish vessels of war which may be found within their reach, demand their protection and assistance and join themselves as much as possible to the fleets and convoys of these maritime powers of the north.But as the intention of his Majesty is simply to assure, by the forementioned arrangements, the lawful maritime commerce of his subjects, and not to do any prejudice to the rights of the belligerent powers, with whom he is in perfect harmony, or to favor an illicit commerce, which might be dangerous to them: all the subjects of his Majesty who exercise navigation and maritime commerce, ought to conduct themselves in such a manner as to observe an exact neutrality, such as is founded on the law of nature, and in the general laws of nations, almost universally acknowledged. But the different treaties which several powers have concluded with each other relative to maritime commerce, occasioning a difference of law in this regard, it is principally to the known declaration, which her Majesty the Empress of Russia caused to be presented the last year to the belligerent powers, and to the ordonance which she caused to be addressed, in consequence, to her Colledge of Commerce on the 8th of March, 1780, that the subjects of the king will have to conform themselves, with regard to their maritime commerce: the principles which are there announced being those, which his Majesty finds most conformable to the law of nations, and to his in particular. It is in consequence ordained by the present edict to all the subjects of the King who exercise navigation or maritime commerce:Art. 1.—Not to take any part under any pretence whatsoever, in the present war and not to carry to any of the belligerent powers, under the Prussian flag, merchandizes generally acknowledged to be prohibited and contraband, and which properly constitute warlike stores; as cannons, mortars, bombs, grenades, fusees, pistols, bullets, flints, matches, powder, salt-petre, sulphur, pikes, swords, and saddles. The subjects of the King ought to have on board their merchant vessels, only so much of these articles as is necessary for their own use.Art. 2.—The subjects of the King may on the contrary carry in Prussian vessels as well to belligerent as to neutral nations all the merchandizes which are not comprehended in the preceding article, and which not properly belonging to warlike stores, are not prohibited; and particularly the productions of all the provinces of the states of the king: His Majesty promising himself, from the equity and the friendship of the belligerent powers, that they will not permit their armed vessels, to molest or take the Prussian vessels, loaded with masts, timber, pitch, corn, and other materials which, without being warlike stores, may nevertheless in the sequel, be converted into such stores, and which make the principal and almost the only object of Prussian commerce. These powers are too just to require that the commerce of a neutral nation should cease, or be entirely suspended on account of the war. After these principles, it is hoped, that the belligerent powers, will suffer freely to pass, without seizure or confiscation, the lawful merchandizes and cargoes of the Prussian subjects, which may be found on board the vessels of belligerent nations, as also the lawful cargoes and merchandizes of belligerent nations loaded in Prussian vessels; and in all these cases his Majesty will interest himself effectually in favor of his subjects trading by sea. It is, however, the part of prudence, for these last, to load, as much as possible, their merchandizes and effects, in Prussian vessels and to transport them under the Prussian flag; not to employ themselves much in the coasting trade, but to apply themselves principally in a Prussian commerce, without mixture, the better to avoid all accidents, misunderstandings and difficulties.Art. 3.—All the Prussian vessels which shall put to sea, ought to furnish themselves with passports and attestations of the admiralties, chambers of war, and the domains of each province, or of the magistrates of each city, as also with charter parties, recognizances, and other certificates of common usage, which ought to express the quality and quantity of the cargo, the name of the proprietor and of him to whom the merchandizes are consigned, as well as the place of the destination. These sea papers ought to be clear and to contain no equivocation. They ought to be found on board every vessel, and they ought not, under any pretence whatsoever to be thrown into the sea. The captains of vessels and skippers will take care above all, not to have in their vessels, any sea papers double, equivocal or false, by which they would render themselves unworthy of all protection.Art. 4.—Every Prussian vessel loaded in a foreign port, ought to furnish herself in the said port with sea papers necessary and in the form used in the place where she loads; to the end, to be able to prove every where of what nation she is, what is her cargo, from whence she comes and whither she goes.Art. 5.—There ought not to be found, on board of Prussian vessels, either officers of marine nor persons employed in it, of the belligerent nations; nor more than one third of the crew, of those nations.Art. 6.—It is forbidden to Prussian navigators, to transport cargoes or merchandizes of any sort whatsoever, to places or ports besieged, blockaded, or shut up closely, by any one of the belligerent powers.Art. 7.—It is forbidden to Prussian navigators or merchants to lend their names to foreign nations; and they ought to exercise commerce in general, in a manner conformable to the rights and customs of nations; so that they commit no infringement of the rights of any of the belligerent powers, and that they may have no just subject of complaint.The subjects of the King, who shall conform exactly to the present edict, may promise themselves, on the part of his Majesty, all possible protection and assistance; instead of which, those who may contravene it, ought not to expect it, but to attribute to themselves, the dangers, and damages, which they may draw upon themselves, by a conduct contrary to this ordonance.Given at Berlin, the 30th of April, 1781, by express order of the King, Finkenstein.E. F. De Hertzberg..
				
					John Adams.
				
				
			